Title: To George Washington from Major General Horatio Gates, 2 June 1777
From: Gates, Horatio
To: Washington, George



Sir,
Albany 2nd June 1777.

The Inclosed from Brigadier General poor, is this moment come to Hand by Express. I never thought it was possible, for the Main Force of the Enemy to come so early up The Lake; unless Tory intelligence had induced them, when the Garrison of Ticonderoga was very weak, to have made an extraordinary effort to reduce that post. Inclosed is the Commissary’s Return of provissions now at Ticonderoga. All the Cannon are at last got to their Station, and most of the Stores, and a great deal of Flour will also reach Ticonderoga this Week. General St Clair Arrived on Saturday. I am, Sir, Your Excellencys Most Obed. Humle Servt

Horatio Gates

